 1325 NLRB No. 120NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.P.S. Honda a/k/a P.S. Motors Inc. and Local 239,General Automotive Electronics & Specialty
Products Drivers, Helpers and Warehousemen
affiliated with International Brotherhood of
Teamsters, AFL±CIO. Cases 29±CA±18585 and29±CA±21402April 27, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANUpon charges filed by the Union on October 5,1994, and September 16, 1997, the General Counsel of
the National Labor Relations Board issued a consoli-
dated complaint (complaint) on January 26, 1998,
against P.S. Honda a/k/a P.S. Motors Inc., the Re-
spondent, alleging that it has violated Section 8(a)(1)
and (5) of the National Labor Relations Act and on
February 17, 1998, issued an order amending the com-
plaint. Although properly served copies of the charges,
complaint, and order amending the complaint, the Re-
spondent failed to file an answer.On March 30, 1998, the General Counsel filed aMotion for Summary Judgment with the Board. On
March 31, 1998, the Board issued an order transferring
the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated February 23,
1998, notified the Respondent that unless an answer
were received by March 2, 1998, a Motion for Sum-
mary Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a New Yorkcorporation with its principal office and place of busi-
ness located at 1260 Northern Boulevard, Manhasset,
New York, has been engaged in the retail sale and
service and maintenance of automobiles. During the
12-month period preceding issuance of the complaint,
the Respondent, in the course and conduct of its busi-
ness operations, derived gross revenues in excess of
$500,000 and purchased and received at its Manhasset
facility automobiles and other products, goods, and
materials valued in excess of $5000 directly from
points outside the State of New York. We find that the
Respondent is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the
Act:All service and parts department employees in-cluding maintenance men, employed by the Re-
spondent, excluding one manager and one assist-
ant manager, executives, clericals, guards and su-
pervisors as defined in Section 2(11) of the Act.Since about December 1, 1986, and at all materialtimes, the Union has been the designated exclusive
collective-bargaining representative of the Respond-
ent's unit employees, and since that date, has been rec-
ognized as such representative by the Respondent.
Such recognition has been embodied in successive col-
lective-bargaining agreements, the most recent of
which was effective by its terms for the period from
November 30, 1989, to November 30, 1992 (the 1989±
1992 agreement). At all times since December 1, 1986,
the Union, by virtue of Section 9(a) of the Act, has
been, and is, the exclusive representative of the unit
employees for the purposes of collective bargaining
with respect to rates of pay, wages, hours of employ-
ment, and other terms and conditions of employment
of said employees.At various material times, during the months of No-vember 1992 through June 1993, the Respondent and
the Union met for the purposes of engaging in negotia-
tions with respect to rates of pay, wages, hours of em-
ployment, and other terms and conditions of employ-
ment regarding the unit employees, to be embodied in
a successor agreement to the 1989±1992 agreement.Since about a date in mid-May 1994 until about No-vember 26, 1996, the Respondent failed and refused to 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1On November 18, 1994, the General Counsel issued a complaintand notice of hearing in Case 29±CA±18585 alleging, inter alia, that
the Respondent had refused to bargain with the Union. On March
21, 1995, the hearing in the matter was postponed indefinitely to
allow the parties to resolve the matter and the other outstanding is-
sues between them through the bargaining process.meet and bargain with the Union as the exclusive col-lective-bargaining representative of the unit employ-
ees.1About November 26 and December 18, 1996, andJanuary 20, March 21, and June 17, 1997, the Re-
spondent and the Union met for the purposes of engag-
ing in further negotiations with respect to wages,
hours, and other terms and conditions of employment
of the unit employees.About March 21, 1997, the Respondent reneged ona previous agreement, reached with the Union on De-
cember 18, 1996, to make the unit employees' trial pe-
riod 90 days, by changing its position to request a 120-
day trial period. About June 17, 1997, the Respondent
reneged on a previous agreement reached with the
Union to have a clause in the contract asserting that
it would notify the Union of new hires. Since about
December 18, 1997, the Respondent refused to agree
to a dues-checkoff provision in the collective-bargain-
ing agreement, while agreeing to provide the Union
with the names of new hires and to deduct dues, on
the condition that the Union act in a manner which it
deemed ``nice'' in its dealing with the Respondent,
which would allow the Respondent to cease doing so
at its discretion. Since a date between June 4 and July
28, 1997, the Respondent implemented a unilateral
wage increase with respect to the unit employees,
without bargaining with the Union. The Respondent
engaged in this conduct without the Union's consent,
and these terms and conditions of employment are
mandatory subjects of bargaining for the purpose of
collective bargaining.About July 28, 1997, the Respondent informed theUnion that it intended unilaterally to implement other
such wage increases without bargaining with the
Union.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain col-
lectively with the representative of its employees, and
has thereby engaged in unfair labor practices affecting
commerce within the meaning of Section 8(a)(1) and
(5) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has failed andrefused to meet and bargain with the Union as the ex-clusive collective-bargaining representative of the unit
employees, has reneged on a previous agreement,
reached with the Union on December 18, 1996, to
make the unit employees' trial period 90 days, by
changing its position to request a 120-day trial period,
has reneged on a previous agreement reached with the
Union to have a clause in the contract asserting thatit would notify the Union of new hires, and agreed to
provide the Union with the names of new hires and to
deduct dues only on conditions that would allow the
Respondent to cease notifying the Union and deducting
dues at its discretion, we shall order the Respondent to
honor its agreements with the Union with respect to
the 90-day trial period and notification of new hires,
and to meet and bargain with the Union in good faith,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. Furthermore, hav-
ing found that since a date between June 4 and July
28, 1997, the Respondent implemented a unilateral
wage increase with respect to the unit employees,
without bargaining with the Union and informed the
Union that it intended unilaterally to implement other
such wage increases without bargaining with the
Union, we shall order the Respondent to rescind, on
request of the Union, any unlawful unilateral changes.
However, nothing in the Order shall be construed as
requiring the rescission of any benefits granted to unit
employees.ORDERThe National Labor Relations Board orders that theRespondent, P.S. Honda a/k/a P.S. Honda Motors Inc.,
Manhasset, New York, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Failing or refusing to meet and bargain with theUnion as the exclusive collective-bargaining represent-
ative of the unit employees.(b) Reneging on previous agreements reached withthe Union.(c) Conditioning on its own discretion its agreementto provide the Union with the names of new hires and
to deduct dues.(d) Implementing or stating that it intends to imple-ment a unilateral wage increase for the unit employees
without bargaining with the Union.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Honor its agreements with the Union with re-spect to the 90-day trial period and notification of new
hires. The unit includes the following employees: 3P.S. MOTORS2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''All service and parts department employees in-cluding maintenance men, employed by the Re-
spondent, excluding one manager and one assist-
ant manager, executives, clericals, guards and su-
pervisors as defined in Section 2(11) of the Act.(b) Meet and bargain with the Union in good faithand, if an understanding is reached, embody the under-
standing in a signed agreement.(c) On request of the Union, rescind any unlawfulunilateral changes, provided, however, that nothing in
this Order shall be construed as requiring the rescission
of any benefits granted to unit employees.(d) Within 14 days after service by the Region, postat its facility in Manhasset, New York, copies of the
attached notice marked ``Appendix.''2Copies of thenotice, on forms provided by the Regional Director for
Region 29, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since May 15, 1994.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.April 27, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail or refuse to meet and bargainwith Local 239, General Automotive Electronics &
Specialty Products Drivers, Helpers and Warehouse-
men affiliated with the International Brotherhood of
Teamsters, AFL±CIO as the exclusive collective-bar-
gaining representative of the unit employees.WEWILLNOT
renege on previous agreementsreached with the Union.WEWILLNOT
condition on our own discretion ouragreement to provide the Union with the names of new
hires and to deduct dues.WEWILLNOT
implement or state that we intend toimplement a unilateral wage increase for the unit em-
ployees without bargaining with the Union.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
honor our agreements with the Union withrespect to the 90-day trial period and notification of
new hires. The unit includes the following employees:All service and parts department employees includingmaintenance men, employed by us, excluding one
manager and one assistant manager, executives,
clericals, guards and supervisors as defined in Section
2(11) of the Act.WEWILL
meet and bargain with the Union in goodfaith and, if an understanding is reached, embody the
understanding in a signed agreement.WEWILL
, on request of the Union, rescind any un-lawful unilateral changes, provided, however, that this
shall not be construed as requiring the rescission of
any benefits granted to unit employees.P.S. HONDAA
/K/AP.S. MOTORSINC.